Philips, P. J.
I. These school districts are quasi corporations. The board of directors, being the creatures of the statute, with all the functions and duties of the directors defined, possess only such powers as are specifically, or by necessary implication, given to them. They can do no more than the law of their creation authorizes. While the contract made between the board and the plaintiff contained a provision authorizing the’ annullment of the contract when plaintiff failed to give general satisfaction, it was clearly .non-enforceable against the plaintiff, because it was outside of the contract prescribed by the statute.
The school commissioner alone is competent to dis. *255¡charge a teacher, after the execution of . the contract between him and the school district. Arnold v. School District, 78 Mo. 226: Armstrong v. School District, 19 Mo. App. 462.
When, therefore, the school board notified the plaintiff to quit they were acting outside of their delegated authority, and their act was ultra vires, and of no legal •effect, as much so as if done by any stranger. Miller v. Iron County, 29 Mo. 122; Rumsey Man. Co. v. Schell City, 21 Mo. App. 175; Thrush v. City of Cameron, 21 Mo. App. 394; Book v. Earl, 77 Mo. 246.
The giving of such notice and attempting thereby to-end said contract, being a mere naked assumption of power on the part of the school board, was of no force in law. It could not disturb the plaintiff in the prosecution of his contract; and he should have disregarded it the ■same as if it had come from any other unauthorized party. The directors do not appear to have done anything further toward the enforcement of their resolution. They employed no force to expel or bar the plaintiff from the free use of the school building, or to prevent any pupil from attendance. On the contrary plaintiff’s own evidence shows that after he received the notice to quit he went on, without interruption or molestation, to open school, and taught the same until ten o’clock of that day; and after being told by one of the directors that he -could exercise his own judgment in the matter, he locked up the school building, dismissed his school, ■and carried and delivered the key to the clerk of the board, accepted his warrant for all the time he had taught, and collected the money thereon. He does not ■appear to have made any protest, nor to have offered to resume, and continue his performance of the contract.
We cannot see how, under the facts of this case and the law arising thereon, the trial court could take any other view of his conduct than to regard it as a voluntary •abandonment of his contract. If he did voluntarily quit, that is without such compulsion as the law recognizes, *256lie could not recover on the contract against the corporation. Kimberlin v. Short, post, p. 643.
II. As already stated, while the provision inserted in the contract, respecting the right to end the contract on the manifestation of general dissatisfaction, was not enforceable against him, yet, if he saw fit, when called upon by the directors to recognize the agreement, and accept a half month’s pay without protest, he is now in, no situation to complain of the school district. As, under the statute and his contract, his pay was due him only at the end of the month, and the board of directors-are only authorized to draw their warrant on the monthly statement furnished by the teacher (Hall v. School District, ante, p. 213), the warrant was doubt less drawn in his favor for the half month’s pay without such statement in recognition by the board of the stipulation providing for terminating the contract.. So it would be inequitable for plaintiff, after thus accepting the warrant, pursuant to the agreement, to hold it while repudiating the very stipulation under which he-obtained it.
In the cases of Arnold v. School District and Armstrong v. School District (supra), where the plaintiff sought to hold the district on his contract, it will be seen that there was force employed by the directors to-expel or debar the teacher from the school building, and he yielded thereto against his consent. McCutchen v. Windsor (55 Mo. 149), was also a case where the suit was maintained against the director individually, who-employed force, and the defendant’s liability [rested on the ground of usurped authority for which the district, as such, was not liable.
III. It is true, as contended by appellant’s counsel, that the school board have the care and keeping of the-school building, but it does not necessarily follow that this gave to the notice, served at their instance on the plaintiff, the force and effect of a forcible ejection. The-title to the property is in the corporation Section. 7044,. *257Eevised Statutes, simply declares that “the care and keeping of the school house, and other property belonging to the district,” is imposed upon the board of directors. The very object of this provision is, that such property may be kept and preserved to answer the-purpose for which, this plaintiff was using it, to conduct a public school therein. So, when the board contracted, with the plaintiff and placed him in the building, they were carrying out the very purpose of their supervisory-care over the same. He was in by warrant of law, and the board, during Ms term, had no right, by action at law, or by force, to eject him. Of consequence, the notice performed no valid office ; and had plaintiff seen fit to rely upon his legal rights, it would have been entirely harmless.
IV. Counsel for respondent argued orally, at the hearing of this appeal, the question as to whether, under the statute respecting the organization and management of the public schools, a suit like this for a money judgment against the district is maintainable.
It is not essential to a determination of this appeal that we should pass upon this question. Especially should we decline to accept the invitation to discuss so grave a matter, when not imperative, in view of the fact that the right to maintain such action does not appear to have been questioned by the Supreme Court, when similar actions have been before it for review.
It ■ follows, the other judges concurring, that the judgment of the circuit court is affirmed.